   Case 2:19-cv-00318-MHT-SRW Document 147 Filed 03/19/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,           )
et al., ex rel. Kristina            )
S. Greenwood and Misty              )
Stoffregen Thweatt,                 )
                                    )
        Plaintiffs,                 )
                                    )        CIVIL ACTION NO.
        v.                          )          2:19cv318-MHT
                                    )               (WO)
MIMS MANAGEMENT GROUP,              )
LLC, et al.,                        )
                                    )
        Defendants.                 )

                               OPINION

        Before the court is the joint motion to dismiss

this action filed by relators Kristina S. Greenwood and

Misty        Stoffregen    Thweatt,       and     defendants       Mims

Management        Group,     LLC,       Institutional         Pharmacy

Solutions, LLC, Northeast Pharmaceuticals, Inc., Daniel

Mims, and Krystal Mims.           In compliance with 31 U.S.C.

§ 3730(b)(1), plaintiff United States of America has

provided written consent to dismissal and its reasons

for consenting, with such dismissal to operate without

prejudice to the United States’ interests.                 See United
     Case 2:19-cv-00318-MHT-SRW Document 147 Filed 03/19/21 Page 2 of 2




States of America’s Notice of Consent to the Proposed

Settlement Agreement (Doc. 146).

      Based upon the government’s consent to dismissal

and the parties’ belief that settlement and dismissal

are in all parties’ best interests, the court consents

to   dismissal      of   this   action,     in   compliance     with      31

U.S.C. § 3730(b)(1).

      An appropriate judgment will be entered.

      DONE, this the 19th day of March, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
